        Case: 1:21-cv-01768 Document #: 1 Filed: 04/01/21 Page 1 of 5 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CRAFTWOOD LUMBER COMPANY, an                        )
Illinois corporation, individually and as           )
representative, of all others similarly situated,   )
                                                    )
                  Plaintiff,                        )
                                                    )
v.                                                  ) Case No. 1:21-cv-01768
                                                    )
OMNIMAX INTERNATIONAL LLC, a                        )
Delaware limited liability Company;                 )
OMNIMAX INTERNATIONAL, INC., a                      )
Delaware corporation,                               )
                                                    )
                  Defendants.                       )


                                         NOTICE OF REMOVAL


         Defendant OmniMax International, LLC (“OmniMax”), individually and as successor by

merger to OmniMax International, Inc. (incorrectly sued separately as “OmniMax International,

Inc.”), by counsel, and reserving and without waiving any and all defenses available under Rule

12 of the Federal Rules of Civil Procedure and any and all defenses under applicable law, hereby

gives notice of the removal of this action from the Circuit Court of Lake County, Illinois, to the

United States District Court for the Northern District of Illinois, Eastern Division, pursuant to 28

U.S.C. §§ 1331, 1441, and 1446.

                                         I.   INTRODUCTION

         1.       On February 26, 2021, Plaintiff Craftwood Lumber Company commenced this

action by filing a complaint against OmniMax in the Circuit Court of Lake County, Illinois, No.

21-00090. OmniMax was served on March 3, 2021.




Error! Unknown document property name.
      Case: 1:21-cv-01768 Document #: 1 Filed: 04/01/21 Page 2 of 5 PageID #:2




       2.      Plaintiff asserts claims for alleged violations of the Federal Telephone Consumer

Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”). See generally Complaint.

       3.      This case is properly removable pursuant to 28 U.S.C. § 1441 because federal

question jurisdiction is present. 28 U.S.C. § 1441(a) provides:

               Except as otherwise expressly provided by Act of Congress, any
               civil action brought in a State court of which the district courts of
               the United States have original jurisdiction, may be removed by
               the defendant or the defendants, to the district court of the United
               States for the district and division embracing the place where such
               action is pending.

                       II.    FEDERAL QUESTION JURISDICTION

       4.      Federal district courts have “original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Removal jurisdiction

based upon a federal question exists when a federal question is presented on the face of a

plaintiff’s complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

       5.      This is a civil action arising under the Constitution, laws, or treaties of the United

States, because Plaintiff is asserting a claim against OmniMax based upon an alleged violation of

the TCPA, which is a federal statute. See Complaint; see also Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012); Balthazar v. Central Credit Services, Inc., 475 F. App’x 716 (11th

Cir. 2012).

       6.      Accordingly, Plaintiff’s TCPA claim arises under the laws of the United States

and could have been originally filed in this Court.

       7.      Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any of OmniMax’s rights to assert any defense or affirmative matter, including

but not limited to, the defenses provided for in Rule 12 of the Federal Rules of Civil Procedure

or any other defense available under any statute or law or in equity.



                                                 2
       Case: 1:21-cv-01768 Document #: 1 Filed: 04/01/21 Page 3 of 5 PageID #:3




                           III.   PROCEDURAL REQUIREMENTS

       8.      A true and correct copy of all process, pleadings, and orders served upon

OmniMax is attached hereto collectively as Exhibit A in accordance with 28 U.S.C. § 1446(a).

       9.      This Notice of Removal is filed within the time frame set forth in 28 U.S.C. §

1446(b).

       10.     The United States District Court for the Northern District of Illinois, Eastern

Division is the court and division embracing the place where this action is pending in state court.

       11.     Contemporaneously with the filing of this Notice of Removal, OmniMax is filing

a copy of same with the clerk of the Circuit Court of Lake County, Illinois, and a Notice of

Filing Notice of Removal. Written notice of the filing of this Notice of Removal has also been

served upon Plaintiff through its counsel of record.

       12.     To the extent remand is sought by Plaintiff or otherwise visited by this Court,

OmniMax requests the opportunity to brief the issues and submit additional arguments and

evidence, and be heard at oral argument.

       WHEREFORE, OmniMax prays this Court take jurisdiction of this action and issue all

necessary orders and process to remove this action from the Circuit Court of Lake County,

Illinois, to the United States District Court for the Northern District of Illinois, Eastern Division.


Dated: April 1, 2021                                     Respectfully submitted,

                                                         OMNIMAX INTERNATIONAL, LLC,
                                                         individually and as successor by merger to
                                                         OMNIMAX INTERNATIONAL, INC.

                                                      By: /s/ Jeffrey D. Pilgrim
                                                        One of its attorneys




                                                  3
      Case: 1:21-cv-01768 Document #: 1 Filed: 04/01/21 Page 4 of 5 PageID #:4




John O’Shea Sullivan (pro hac vice application to be filed)
Kevin R. Stone (pro hac vice application to be filed)
Burr & Forman LLP
171 17th Street NW, Suite 1100
Atlanta, Georgia 30363
Phone: (404) 685-4268
Fax: (404) 214-7924
ssullivan@burr.com
kstone@burr.com

Jeff Pilgrim
Ke Liu
Pilgrim Christakis LLP
321 North Clark Street, 26th Floor
Chicago, Illinois 60654
Phone: (312) 939-0923
Fax: (312) 939-0983
jpilgrim@pilgrimchristakis.com
kliu@pilgrimchristakis.com




                                                4
      Case: 1:21-cv-01768 Document #: 1 Filed: 04/01/21 Page 5 of 5 PageID #:5




                                CERTIFICATE OF SERVICE

       Jeff Pilgrim, an attorney, certifies that on April 1, 2021, he served a true and accurate
copy of foregoing document on counsel of record listed below via electronic mail and via U.S.
Mail, proper postage pre-paid:


        Peter Trobe
        Trobe, Babowice & Associates, LLC
        404 West Water Street
        Waukegan, IL 60085
        ptrobe@tbalaws.com
        Counsel for Plaintiff



                                                     /s/ Jeffrey D. Pilgrim




                                                5
